Exhibit 10.1
 


 
NOTE MODIFICATION AGREEMENT
 
This Note Modification Agreement (the "Agreement") is made and entered into
effective as of June 1, 2013 (the "Effective Date") by and between LAZARUS
ENERGY, LLC, a Delaware limited liability company (the "Borrower"), whose
mailing address is 801 Travis, Suite 2100 Houston, Texas 77002, JONATHAN P.
CARROLL ("Jonathan Carroll"), whose mailing address is801 Travis, Ste 2100
Houston, TX, GINA L. CARROLL ("Gina Carroll"), whose mailing address is 801
Travis, Ste 2100 Houston, TX, LAZARUS ENERGY HOLDINGS, LLC, a Delaware limited
liability company ("LEH"), whose mailing address is 801 Travis, Ste 2100,
Houston, TX 77002, GEL TEX MARKETING, LLC, a Delaware limited liability company
("GEL"), whose mailing address is 919 Milam, Ste 2100, Houston, TX 77002, MILAM
SERVICES, INC., a Delaware corporation "Milam"), whose mailing address is 919
Milam, Ste 2100, Houston, TX 77002 and AMERICAN FIRST NATIONAL BANK, a national
banking association (the "Lender"), whose mailing address is 9999 Bellaire
Blvd., Houston, Harris County, Texas 77036, as follows:
 
WITNESSETH:
 
WHEREAS, the Borrower is indebted to the Lender as evidenced by that one (1)
certain Promissory Note (the "Note") dated as of September 29, 2008, in the
original principal amount of TEN MILLION AND 00/100 DOLLARS ($10,000,000.00)
payable to the order of FIRST INTERNATIONAL BANK ("FIB"); and
 
WHEREAS, the Note is secured by, among other instruments, a Deed of Trust (with
Security Agreement and Assignment of Rents) (the "Deed of Trust") of even date
with the Note, executed by the Borrower, as mortgagor, to W.R,. KERR, TRUSTEE,
for the use and benefit of the Lender, duly filed for record under Document No.
00038523 and in Volume 1479, Pages 196 et seq. in the Official Public Records of
Real Property of Wilson County, Texas, which Deed of Trust covers the following
described real property, to-wit:
 
See Exhibit "A", which is attached hereto and incorporated herein by reference
for all purposes
 
and
 
WHEREAS, the Note is further secured by, among other instruments, a Security
Agreement (the "Security Agreement") of even date with the Note, executed by the
Borrower, as debtor, in favor of FIB, as secured party, which Security Agreement
covers various items of collateral, as described in and covered by one (1) or
more Financing Statements, duly filed in the Uniform Commercial Code Records of
the states of Delaware and Texas, as appropriate; and
 
WHEREAS, the Note and other indebtedness of the Borrower are personally
guaranteed by JONATHAN CARROLL, also sometimes known as JONATHAN PITTS CARROLL,
SR., GINA CARROLL and LEH (collectively, a "Guarantor", whether one (1) or more,
and the Note and the loan evidenced thereby (the "Loan") are subject to the
terms of a Loan Agreement (the "Loan Agreement") of even date with the Note by
and between the Borrower, each Guarantor and FIB; and
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Deed of Trust, the Security Agreement, the Loan Agreement, each of
the Guarantor's respective guarantees described above, and any other
assignments, security agreements, financing statements, loan agreements or
guaranty agreements relating to the Note are hereinafter collectively referred
to as "Security Instruments", all liens, security interests and assignments
securing the Note (including, without limitation, the Deed of Trust), are
hereinafter collectively referred to as "Liens", and any terms defined in the
Note and not redefined in this Agreement shall have the same meanings herein as
therein; and
 
WHEREAS, the Note and the Loan are subject to a Forbearance Agreement (the
"Forbearance Agreement") dated effective as of August 12, 2011 by and between
FIB, the Borrower, each Guarantor, GEL and Milam, which Forbearance Agreement
concerned certain defaults by the Borrower under the terms of the Loan,
forbearance periods and various other matters; and
 
WHEREAS, on September 30, 2011, FIB was closed by banking regulators, the
FEDERAL DEPOSIT INSURANCE CORPORATION ("FDIC") was appointed its receiver, and
as Receiver of FIB, the FDIC sold the Loan, the Note, the Security Instruments
and the Liens, together with all rights thereunder and thereto, to the Lender;
and
 
WHEREAS, the Forbearance Agreement provided for two (2) forbearance periods, the
first period (the "First Forbearance Period") commencing on the date of the
Forbearance Agreement and ending August 12, 2012, and the second period (the
"Second Forbearance Period") commencing August 12, 2012 and ending August 12,
2013, with the continuation of forbearance during the Second Forbearance Period
being dependent whether certain conditions were met by the end of the First
Forbearance Period; and
 
WHEREAS, the Borrower now desires to modify the Note, ratify the Liens and
confirm that they continue to secure the Note, as modified hereby, and confirm
that conditions permitting the Second Forbearance Period to commence have been
met, and the Lender, the legal owner and holder of the Note and the Liens, in
consideration of the premises and at the request of the Borrower, has agreed to
modify the Note and confirm that the conditions required for the Second
Forbearance Period have been met; and
 
WHEREAS, the parties acknowledge that the U.S. DEPARTMENT OF AGRICULTURE
("USDA") owns a portion of the Loan, the Note, the Security Instruments, the
rights thereunder, and the Liens, and that approval by the USDA is required
before this Agreement is effective; and
 
WHEREAS, approval of the matters covered hereby has been obtained from the USDA:
 
NOW, THEREFORE, in consideration of the premises, the Borrower, each Guarantor,
GEL, Milam and the Lender agree as follows:
 
1.   EXTENSION OF FORBEARANCE PERIOD. The Borrower and each Guarantor
represent and warrant that all conditions set forth in the Forbearance Agreement
which are necessary for the Borrower to attain in order to qualify for the
Second Forbearance Period have been met. GEL and Milam acknowledge that the
Services (as contemplated by the Construction Agreement) have been completed
under the Construction Contract (as defined in the Forbearance Agreement). The
Lender
 
 
2

--------------------------------------------------------------------------------

 
 
confirms that the conditions set forth in the Forbearance Agreement which are
necessary for the Borrower to attain in order to qualify for the Second
Forbearance Period have been met, and subject to any other provision of the
Forbearance Agreement providing for its earlier termination, the Second
Forbearance Agreement is extended to August 12, 2013.
 
2.          NOTE MODIFICATION(S). As of the Effective Date, the outstanding
principal balance
of the Note is NINE MILLION TWO HUNDRED NINETY-EIGHT THOUSAND ONE HUNDRED
EIGHTY-THREE AND 18/100 DOLLARS ($9,298,183.18). No further sums remain to be
advanced under the Note. The following amendments are made to the Note:
 
(a) Beginning one (1) month after the Effective Date, the Note shall be payable
in monthly installments of principal including interest, all of such
installments, except for the last, being in the amount of SEVENTY-FIVE THOUSAND
THREE HUNDRED TEN AND 35/100 DOLLARS ($75,310.35) each (or such greater amounts
as may be required on account of the adjustment of the interest rate as provided
for herein), the first such installment being due and payable one (1) month
after the Effective Date, and each subsequent installment shall be due and
payable on the same day of each succeeding calendar month thereafter until
October 1, 2028, when the then remaining unpaid balance of principal of this
Note, plus accrued interest, shall mature and finally become due and payable.
 
(b) Beginning on the Effective Date, the Note shall bear interest, except on
past due sums, at a per annum rate equal to the lesser of either (i) the Prime
Rate (as defined in the Note) plus TWO AND 25/100 PERCENT (2.25%), floating
(which, if based on the Prime Rate in effect on the Effective Date, would result
in a per annum interest rate of FIVE AND 50/100 PERCENT (5.50%)), or (ii) the
Maximum Rate (as hereinafter defined) permitted by applicable law. All sums
which become past due after the Effective Date shall bear interest as provided
for in the Note for past due sums.
 
(c) The installments of principal and interest applicable to the Note, as
modified hereby, have been calculated based on amortization of principal over a
period of one hundred eighty-four (184) months and an interest rate of FIVE AND
50/100 PERCENT (5.50%) per annum. If the interest rate on the Note, as modified
hereby, at any time after the effective date hereof exceeds FIVE AND 50/100
PERCENT (5.50%) per annum, the Borrower agrees that the Lender may recalculate
the amount of the installment payments due under the Note, as modified hereby,
to be sufficient to amortize the then outstanding principal balance of the Note,
as modified hereby, over the remainder of its original period of amortization at
the new interest rate, as provided for in the Note.
 
(d) After the Effective Date, if the Lender has not received the full amount of
any installment payment due under the Note, as modified hereby, the Borrower
understands that the Lender may impose, and if imposed, the Borrower shall pay
to the Lender, a late charge in an amount and at such time as is provided for in
the Note. These provisions shall not waive, modify or extend payment due dates
or the Borrower's obligations to timely pay all installments due under the Note,
as modified hereby.
 
(e) After the Effective Date, the Borrower agrees and understands that the
pre-payment provisions contained in the Note shall remain in effect.
 
3.          USURY SAVINGS CLAUSE. It is the intention of the parties hereto to
strictly comply
 
with and conform to all applicable law, including usury laws. Accordingly,
notwithstanding any
 
 
3

--------------------------------------------------------------------------------

 
 
provision of the Note, as modified hereby, any of the Security Instruments, any
other document, instrument or agreement evidencing, securing or entered into in
connection with the Note, as modified hereby, or the loan transaction evidenced
thereby, it is expressly stipulated and agreed as follows:
 
(a) in no event shall the Borrower or any other liable party be required to pay
interest in excess of the maximum non-usurious contract rate of interest
(determined from time to time if the applicable maximum rate is a floating rate)
that the Lender may charge the Borrower under applicable law and in regard to
which the Borrower would be prevented successfully from raising the claim or
defense of usury (the "Maximum Rate"), nor under any circumstances shall the
aggregate of all consideration which constitutes interest under applicable law
and taken, reserved, charged, received, contracted for, chargeable or receivable
under the Note, as modified hereby, any of the Security Instruments, any other
document, instrument or agreement evidencing, securing or entered into in
connection with the Note, as modified hereby, or the loan transaction evidenced
thereby, exceed the maximum amount of interest allowed by applicable law, and
any excess interest shall be deemed a mistake and canceled automatically or, if
theretofore paid, shall, at the option of the holder of the Note, as modified
hereby, either be refunded to the Borrower or credited on the Note, as modified
hereby, or any other obligation of the Borrower or any other liable party to the
holder hereof; and
 
(b) in the event the maturity of the Note, as modified hereby, is accelerated
for any reason before the due date thereof, or in the event of any prepayment
hereof, then such consideration that constitutes interest under applicable law
may never include or exceed more than the maximum amount allowed by applicable
law, and excess interest, if any, provided for in the Note, as modified hereby,
or otherwise shall be canceled automatically as of the date of such acceleration
or prepayment, and, if theretofore paid, shall, at the option of the holder of
the Note, as modified hereby, either be refunded to the Borrower or credited on
the Note, as modified hereby, or any other obligation of the Borrower or any
other liable party to the holder hereof.
 
In determining whether or not interest paid or payable exceeds the Maximum Rate,
Lender and Borrower shall, to the extent permitted by applicable law, (a)
characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the indebtedness
evidenced by the Note, as modified hereby, so that interest for the entire term
does not exceed the Maximum Rate. The term "applicable law" shall mean the
weekly ceiling from time to time in effect, as provided for in Chapter 303.002
of the Texas Finance Code, as amended, and also includes such other laws of the
State of Texas and the United States, as such laws now exist or may be amended
or changed in the future, or any new law enacted which is applicable to the
Note, as modified hereby, or similar loans, whichever allows the greater rate of
interest, provided however, it is expressly agreed that Chapter 346 of the Texas
Finance Code, as amended (which regulates certain revolving credit accounts),
shall not apply to this Note, as modified hereby, and the loan transaction
contemplated thereby. The term "other liable party" includes, but is not limited
to, the Borrower and each Guarantor.
 
4.           LIEN CONTINUATION AND OTHER PROVISIONS. The Liens are hereby
ratified
and confirmed as continuing to secure payment of the Note, as modified hereby.
Nothing herein shall in any manner diminish, impair or extinguish the Note, as
modified hereby, any of the Security
 
 
4

--------------------------------------------------------------------------------

 
 
Instruments, the Forbearance Agreement or the Liens securing the Note, as
modified hereby. The Liens are not waived. To the extent of any conflict between
the Note, as modified hereby, or the Forbearance Agreement, on the one hand, and
this Agreement, on the other hand, this Agreement shall control. Except as
hereby expressly modified, all terms of the Note, the Forbearance Agreement and
the Security Instruments remain in full force and effect. This Agreement (a)
shall bind and benefit the Borrower, each Guarantor, GEL, Milam, the Lender and
their respective heirs, beneficiaries, administrators, executors, receivers,
trustees, successors and assigns; (b) may be modified or amended only by a
writing signed by each party; (c) shall be governed by the laws of the State of
Texas and, to the extent applicable, the laws of the United States of America;
(d) may be executed in several counterparts, and each original agreement shall
be enforceable against all who signed it without production of or accounting for
any other counterpart, and all separate counterparts shall constitute the same
agreement; and (e) embodies the entire agreement and understanding between the
parties with respect to the modification of instruments provided for herein and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter. Any exhibits, appendices and
annexes described in this Agreement as being attached to it are hereby
incorporated into it. The headings in this Agreement shall be accorded no
significance in interpreting it.
 
5.            RELEASE. The Borrower and each Guarantor acknowledge that there
are no existing claims or defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Note, any of the Security Instruments, or any
other document, agreement or instrument executed or delivered in connection
with, to evidence or as security for the Note. The Borrower and each Guarantor,
for each of themselves and on behalf of their respective heirs, executors,
predecessors, successors, assigns, officers, directors, employees, agents and
servants (collectively, the "Releasing Parties") releases, acquits, and forever
discharges the Lender, its predecessors, successors, assigns, officers,
directors, employees, agents and servants, and all persons, natural or
corporate, in privity with them or any of them, from any and all claims or
causes of action of any kind whatsoever, at common law, statutory or otherwise,
which the Releasing Parties, or any of them, has now or might have in the
future, known or unknown, now existing or which might arise hereafter based on
facts and events occurring through the date hereof, directly or indirectly
attributable to the Note, any of the Security Instruments, or any other
document, agreement or instrument executed or delivered in connection with, to
evidence or as security for the Note, it being intended that this Agreement
shall release all claims of any kind or nature that any of the Releasing Parties
might have against those hereby released whether asserted or not.
 
6.            USDA APPROVAL LETTER. A copy of the USDA's approval letter dated
December 12, 2012 (the "Letter") concerning matters set forth herein is attached
as Exhibit "B" and is incorporated herein by reference. To the extent of any
conflict between the Letter, on one hand, and this Agreement, the Note, any
Security Instrument or the Forbearance Agreement, on the other hand, this Letter
shall control, except the end of the Second Forbearande Period is not extended
beyond August 13, 2013.
 
7.            JOINDER OF GEL AND MILAM. The parties acknowledge and agree that
GEL and Milam are parties to this Agreement for the sole and limited purposes of
delivering the acknowledgment in the second sentence of Section 1 of this
Agreement and agreeing to the terms of Sections 4, 5 and 6 of this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
This written loan agreement represents the final agreement between the parties,
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties relating to this Loan.



 
This Agreement has been executed on the dates of the acknowledgment of the
respective parties as shown below, but is effective as of the Effective Date.
 

 
BORROWER:
          LAZARUS ENERGY, LLC            
By:
/s/ JONATHAN P. CARROLL
   
Printed Name:
Jonathan Carroll
   
Title:
Director
           
GUARANTOR:
             
/s/ JONATHAN P. CARROLL
     
JONATHAN P. CARROLL, Individually
             
/s/ GINA L. CARROLL
     
GINA L. CARROLL, Individually
           
LAZARUS ENERGY HOLDINGS, LLC
           
By:
/s/ JONATHAN P. CARROLL
   
Printed Name:
Jonathan Carroll
   
Title:
Director
 

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
LENDER:
         
AMERICAN FIRST NATIONAL BANK
           
By:
/s/ ANALIZA DEL VALLE
   
Printed Name:
Analiza Del Valle
   
Title:
SVP
           
OTHER PARTIES:
         
GEL TEX MARKETING, LLC
         
By:
/s/ R.V. DEERE
   
Printed Name:
R.V. Deere
   
Title:
CFO
           
MILAM SERVICES, INC.
           
By:
/s/ R.V. DEERE
   
Printed Name:
R.V. Deere
   
Title:
CFO
         
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 2nd, 2013 by Jonathan P.
Carroll, the Director of LAZARUS ENERGY, LLC, a Delaware limited liability
company, on behalf of said company.
       
( Notary Seal)
         
/s/ JENNIFER M. HARVEY
     
Notary Public, State of Texas
 



 
7

--------------------------------------------------------------------------------

 
 
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 2nd, 2013 by JONATHAN P.
CARROLL.
       
( Notary Seal)
         
/s/ JENNIFER M. HARVEY
     
Notary Public, State of Texas
         
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 2nd, 2013 by GINA L. CARROLL.
       
( Notary Seal)
         
/s/ JENNIFER M. HARVEY
     
Notary Public, State of Texas
         
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 2nd, 2013 by Jonathan P.
Carroll, the Director of LAZARUS ENERGY HOLDINGS, LLC, a Delaware limited
liability company, on behalf of said company.
       
( Notary Seal)
         
/s/ JENNIFER M. HARVEY
     
Notary Public, State of Texas
 

 
 
8

--------------------------------------------------------------------------------

 
 
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 3rd, 2013 by ANALIZA VALLE,
the S.V.P. of AMERICAN FIRST NATIONAL BANK, a national banking association, on
behalf of said national banking association.
       
( Notary Seal)
         
/s/ QUYEN LE TRAN
     
Notary Public, State of Texas
         
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 1st, 2013 by R.V. DEERE, the
CFO of GEL TEX MARKETING, LLC, a Delaware limited liability company, on behalf
of said company.
       
( Notary Seal)
         
/s/ JANEL R. WHITE
     
Notary Public, State of Texas
         
THE STATE OF TEXAS                                           §
             
COUNTY OF Harris
             
This instrument was acknowledged before me on May 1st, 2013 by Jonathan P.
Carroll, the R.V. DEERE, the CFO of MILAM SERVICES, INC., a Delaware
corporation, on behalf of said corporation.
       
( Notary Seal)
         
/s/ JANEL R. WHITE
     
Notary Public, State of Texas

 


 
9

--------------------------------------------------------------------------------

 
 


 
Doc                  Bk            V I            Pg
800147E6 DP                             I 34Z 702
 
BETTERSWORTII & ASSOCIATES, INC.
ENGINEERS - SURVEYORS - CONSULTANT'S EAST
MOUNTAIN STREET, SEGUIN, TEXAS 78155
22780'                                        MO) 379.5552 FAX (83o) 379.5553
754.51                                        &Midi! kaigiatteraworthassac.com
727804)-W
Mara 2, 20D6                                        larra L REINENOER, P.E.
 
66.309 ACRE TRACT
 
Being a 68.309 ACRE TRACT situated George McPeters Survey, A-419, Wilson County,
Texas. Said 56.308 ACRE' TRACT is that tract conveyed by Bill Klingemann,
Substitute Trustee, to Notre Dame Investors, Inc, by Substitute Trustee's Deed,
in Volume 1159 et Page 609, dated May 06, 2003 and is comprised of all the
tract- called 51.30 acres in conveyance from Leal Petroleum Corporation to
American Petro Chemical Corporation recorded in Volume 842 at Page 705 and all
of a tract called 5,000 acres in conveyance from Notre Dame Refining Corporation
to American Petro Chemical 'Corporation recorded in Volume 1049 at Page 551 of
the. Official Records of said county and being described by metes and bounds as
follows:
 
BEGINNING at a one-half Inch diameter rebar set with cap (B&A) marking the
northwest corner of the tract herein described, same being the northwest corner
of said 51.30 acre tract, northeast corner of a tract called Tract 2-B (41.246
acres) in Volume 685 at Page 101, lying' in the south line of a tract called
7.654 acres in Volume 271 at Page 30, further described as lying in the south
line of U.S. Highway No. 87; said point bears N 76° 16' 00' E. 1495.62 feet from
a concrete right of way marker found;
 
THENCE with a segment of the north fine of the tract herein described, same
being a segment of the common line of said 51.30 acre tract and said 7.654 acre
tract, along a segrrient of the south line of U.S. Highway 87, N 76° 16' 00" E,
140.71 feet (called N 76° 16' E, 140.0 feet — bads of bearing) to a one-half
inch diameter rebar set with cap (EISA) marking a north corner of the tract
herein described, same being the north corner of said 51.30 acre tract,
northwest corner residue celled 640 acres in Volume X at Page 136;
 
THENCE continuing with the north line of the tract herein described, same being
the common line of said 51.30 acre tract with that of said residue 640 acre
tract and a tract called 1.666 acres In Volume 1030 at Page 772 as follows:
 
S 13° 27' 49" E. 208.63 feet (called S 13° 37' E, 207.4 feet) to a five-eighths
inch diameter rebar found near a two way fence corner,
 
N 76° 28' 34" E, 368.79 feet (called N 76° 29' E, 368.4 feet) to a one-half inch
diameter rebar set with cap (B&A),
 
N 76° 28' 28' E, 31.40 feet (called N 76° 49' E, 31.4 feet) to a five-eighths
inch diameter mbar found near a two way fence corner,
 
S 13° 55' 25" E, 238.17 feet (called S 140 00' E, 238.0 feet) to a five-eighths
inch diameter rebar found marking a re-entrant corner of the tract herein
described, same being the southwest corner of said residue 640 acre tract,
 
N 76° 06' 05" E, at 388.77 feet a one Inch diameter iron pipe found and at,
38862, (N 76° 16' E, 388.1 feet) to a one-half inch diameter rebar set with cap
(B&A) marking a re-entrant corner of he tract herein described, same being the
southeast corner of said residue 640 acre tract and
N 13° 36' 45" W, at 1.84 feet a one Inch diameter iron pipe found and at 446.92
feet (called N 13° 37' W, 447.1 feet) to a one-half Inch diameter rebar found
marking a north corner •of the tract herein described, same being the northeast
corner of said 1.666 acre tract, Tying in the south line of said 7.654 acre
tract, further described as lying in the south line of U.S. Highway 87;
 
THENCE continuing with the north line of the tract herein described, same being
a segment of the common line of said 51.30 acre tract and said 5.000 acre tract
with that of said 7.654 acre tract, along a segment of the south line of U.S.
Highway 87 as follows:
N 76° 16' 00" E, 275.15 feet (called N 76° 16' E, 276.3 feet) to a railroad
spike found In asphalt driveway,
 
N 81° 58' 38° 5,100.60 feet (called N 82° 12' 5, 99.2 feet) to a one-half inch
diameter rebar set


EXHIBIT A
 
 
10

--------------------------------------------------------------------------------

 
 


 
Doc                  Bk
eiee.14706                             1342
OP                        703
 
22760°
 
754.61
22780-D4N
 
56.309 ACRES March Z 2008
 
Page 2
 
with cap (B&A),
N 76° 16' 04" E, .800.00 feet (called N 76° 14' E, 800.5 feet) to a one-half
inch diameter rebar set with cap (B&A),
N 70° 33' 22" E, 100.50 feet (called N 70° 43' E, 101.2 feet) to a concrete
right of way marker found broken, and
N 76° 16' 00" E, 464.56 feet (In total called No record call, and N 75° 02''04"
E, 278 feet) to aene-half inch diameter rebar set with cap (B&A) marking the
northeast corner of the tract herein described, same being the northeast corner
of said 5.000 acre tract, lying In-the south line of said 7.654 acre tract,
being the northwest corner of a tract called 200.008 acres In Volume 691 at Page
41; said point bears S 76° 16' 00" W, 278.37 feet from an iron pipe found;
 
THENCE with the east line of the tract herein described, same being a segment of
the common line of said 6.000•acre tract and said 51.30 acre tract with that of
said 200.008 acre tract as follows:
 
S 13° 43' 44° E, 78178 feet (called S 15° 01' E, 783.5 feet) to a five-eighths
inch diameter rebar found near a two way fence corner marking the east most
southeast corner of the tract herein described, same being the southeast
corner of said 6.000 acre tract, re-entrant corner of said 200.008 acre tract,
S 76° 16' 39° W, 277.87 feet (called S 75° D2' 04" W, 278 feet) to a 1Na-eighths
inch diameter rebar found marking a re-entrant corner of the tract herein
described, same being the southwest corner of said 5.000 acre tract, lying in
the east tine of said 51.30 acre tract and being a north corner of said 200.008
acre tract, and
S 13° 24' 23° E, 261.29 feet (called S 13° 24' E, 261.7 feet) to a four inch
diameter iron pipe past fence corner marking the south most southeast corner of
the tract herein described, same being the-southeast corner of said 51.30 acre
tract and re-entrant corner of said 200.008 acre tract;
 
THENCE with the south line of the tract herein described, same being a segment
of the common line of said 51.30 acre tract and said 200.008 acre tract as
follows:
S 76° 08' 20" W, 768.00 feet (called S 76° 10' W, 768.0 feet) to a one-half inch
diameter rebar set with cap (13&A), and
S 76° 15' 20" W, 1619.78 feet (called S 760 17' W, 1619.8 feet) to a
five-eighths inch diameter rebar found near a three way fence corner marking the
southWest corner of the tract herein described, same being the southwest corner
of said 51.30 acre tract, lying in the north line of said 200.008 acre tract and
being the southeast corner of said 41.245 acre tract
 
THENCE with the west line of the tract herein described, same being the common
line of said 51.30 acre beet and said 41.245 acre tract as follows:
N 13° 57' 38" W, 223.50 feet (called N 13" 55' W, 223.5 feet) to a one-half inch
diameter rebar set with cap (88A),
N 13° 53' 37" W, 373.70 feet (called N 13° 51' W, 373.7 feet) to a fence post,
and
N 13° 49' 38" W, 449.84 feet (called N 13° 47' W, 448.8 feet) to the PLACE OF
BEGINNING and containing 56.300 ACRES OP LAND.
 
I hereby certify that on February 13, 2006 a visual inspection of the tract
(field notes„.ph.erei7fore
described) and appeared to be the same as when surveyed o . gro unde , s173n in
 
December 2000.
 
 
el L. REI ING R,                                33
 
 
 
11

--------------------------------------------------------------------------------

 
 


 
USDA
 
United States Department of Agriculture
 
Rural Development
 
OFFICE OF THE STATE DIRECTOR
 
Ms. AnaLiza del Valle, Senior Vice President/SBA Manager American First National
Bank
9999 Bellaire Boulevard Houston, Texas 77036
 
RE: Lazarus Energy, LLC
Nixon, Wilson County, Texas
Forbearance Agreement
Business & Industry Guarantee Loan Servicing — $10,000,000
12 DEC 2012

 
Dear Ms. del Valle:
 
This is in response to your October 25, 2012, memorandum and accompanying
attachments. You have requested concurrence for the following servicing actions:
1) Extension of the Forbearance Agreement for the period of October 25, 2012,
through October 25, 2013; 2) reamortization of the loan; 3) application of the
additional payment of $83,333.33 from Genesis Energy, LLC (GEL) to go towards
the $526,971.96 accrued interest on the Guaranteed Loan. Once the repaid
interest has been paid, the $83,333.33 amount will be deposited into the Payment
Reserve Account for a period of 12 months.
 
As part of previous servicing transaction, both Genesis and Lazarus asked the
lender to forbear foreclosing on the refinery for a total of 24 months, split
into two 12 months segments.
 
In the event of continued non-monetary default, the forbearance agreement could
be extended for an additional 12 months if all three of the following conditions
were met: Lien Holder submitted payments in the amount of either the Tank
Storage Fee or Regular Monthly Payment, as applicable, during each of the twelve
(12) months of the Forbearance Period; The Services must have been completed
under the Construction Contract; The Facility must be operational and generating
Gross Profits to the extent that Lien Holder is receiving regular monthly
payments.
 
Based on the information provided, we concur with your request. However, in the
event the borrower is unable to make the regular required payments and perform
under the terms of the Forbearance Agreement, your lending institution should
proceed to maximize recovery. Please note that RD Instruction 4279-A, section
4279.72(a), states in part: "The guarantee will be unenforceable to the extent
that any loss is occasioned by a provision of interest on interest."
 
In the process of reamortizing the loan, please ensure that there is no
capitalization of unpaid interest. Compounded interest is prohibited under
Agency regulations.
 
101 South Main - Federal Building, Suite 102. Temple, TX 76501
Phone: (254) 742-9780 • Fax (254) 742-9753 • TDD: (254) 742-97122'• Web:
http://www.rurdev.usda cloy
 
Committed to the future of rural communities.
 
"USDA is an equal opportunity provider, employer and lender."
To file a complaint of discrimination write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW.,
Washington, DC 20250-9410 or call (800) 795-3272 (voice) or (202)720-6382 (TDD).
 
EXHIBIT B
 
 
12

--------------------------------------------------------------------------------

 

 
Ms. del
Valle                                                                                                            
 Page 2

 
In the process of modifying the original promissory note, the original
promissory note is not to be terminated. The termination of the original
promissory note will cancel the Loan Note Guarantee.
 
You must ensure that the borrower continues to demonstrate satisfactory progress
towards resolving environmental issues.
 
The Agency acknowledges that the borrower has completed the Blue Dolphin Energy
Company transaction without the lender's or Agency's concurrence. We note that
your legal counsel has provided an opinion stating that it does not believe that
the guaranteed loan and security for such was adversely impacted by the
transaction.
 
Should you have any questions or need additional information, please contact
Daniel Torres, Business and Cooperatives Programs Director, or Shelton C.
Rhodes, Loan Specialist, at (254) 742-9780.
 
Sincerely,
 
/s/ FRANCISCO VALENTIN, JR.
 
Francisco Valentin, Jr.
State Director
 

 
 
13

--------------------------------------------------------------------------------